Citation Nr: 0606738	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  98-13 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the noncompensable disability rating assigned for the 
veteran's service connected hepatitis B is appropriate.


WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to May 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for hepatitis B, and assigned an initial 
noncompensable evaluation.  In November 2000, the veteran's 
spouse appeared and testified at the RO before Veterans Law 
Judge C. Russell.  The Board remanded the case to the RO in 
February 2001 for further development.  Thereafter, Veterans 
Law Judge Russell retired and, in August 2005, the Board 
wrote to the appellant's guardian offering the opportunity 
for a new Board hearing.  An additional hearing was 
requested, and the Board remanded the case in October 2002 to 
accommodate the request for a Travel Board hearing.  The 
appellant's guardian failed to report for the scheduled 
Travel Board hearing on January 24, 2006, and did not file a 
motion for a new hearing.


REMAND

The veteran claims entitlement to a compensable rating for 
residuals of his service connected hepatitis B.  
Specifically, it is contended that the veteran has abnormal 
liver function due to his service connected hepatitis B.  In 
March 2005, the veteran's spouse reported that a recent liver 
biopsy resulted in an impression of "active lobular 
Hepatitis with bridging Fibrosis."  The veteran is followed 
at the Atlanta, Georgia, VA Medical Center (VAMC) and the 
reported evidence is not associated with the claims folder.  
The Board must remand this case to obtain this relevant 
medical evidence.  On remand, the RO should associate with 
the claims folder all medical and legal documents pertaining 
to the veteran's award of disability benefits with the Social 
Security Administration (SSA).  

The Board further notes that the veteran failed to report for 
a scheduled VA examination.  This is an initial rating claim, 
and must be rated on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2005).  The veteran should be afforded an 
additional opportunity for VA examination to determine all 
current residuals of service connected hepatitis B and, if 
the veteran fails to report for VA examination, the claims 
folder should be forwarded for an evaluation based upon the 
medical evidence of record.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  Contact the veteran's guardian and clarify 
the facility wherein the veteran underwent a 
liver biopsy.  Associate all identified records 
with the claims folder.

2.  Obtain the following records in the 
possession of a federal agency:
      a) complete clinic records from the Atlanta, 
Georgia VAMC since December 2004; and
      b) all legal and medical records associated 
with the veteran's award of SSA disability 
benefits

3.  Schedule the veteran for VA examination to 
determine the current extent of his service 
connected hepatitis B.  The veteran's medical 
records should be made available to the VA 
examiner for review prior to the examination.  X-
rays and/or other diagnostic studies should be 
done, as deemed appropriate by the examiner.  
Following examination and review of the claims 
folder, the examiner should be requested to 
provide the following findings and opinions:
      a) whether, due to service connected 
residuals of hepatitis B, the veteran manifests 
demonstrable, minimal, moderate and/or marked 
liver damage;
      b) whether, due to service connected 
residuals of hepatitis B, the veteran manifests 
symptoms such as gastrointestinal disturbance, 
fatigue, mental depression, dietary restrictions 
or other therapeutic measures, generalized 
weakness, malaise, substantial weight loss, 
persistent jaundice, nausea, vomiting, anorexia, 
arthralgia and/or right upper quadrant pain; and 
      c) the examiner should provide opinion as to 
whether any other disorder, such as hepatitis C 
and cirrhosis of the liver, is at least as likely 
as not a residual of service connected hepatitis 
B or whether such condition(s) is due to non-
service connected origin such as post-service 
alcohol and/or drug abuse.

The claims folder and a copy of this remand must 
be made available to the examiner prior to the 
examination for review.

If the veteran fails to report for VA 
examination, the claims folder should be 
forwarded to the examination to address the 
requested findings and opinions based upon review 
of the claims folder.  If the examiner cannot 
provide the requested finding and/or opinion 
without resort to speculation, the examination 
should so specify and provide a rationale for the 
determination.

4.  Following completion of the foregoing, 
readjudicate the claim on appeal.  If any benefit 
sought on appeal remains denied, the veteran's 
guardian and representative, if any, should be 
provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran's guardian need 
take no action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

